DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Applicants' response and amendments to the claims, filed 07/22/2021, are acknowledged and entered.  Claims 18-19 have been cancelled by Applicant.  Claims 1-17 are pending. Claims 7, 9-10, and 12-17 remain withdrawn.1 Claims 2-6, 8, and 11 are presently under examination on their merits.

Response to Arguments
Any previous rejections and/or objections to claims 18-19 are withdrawn as being moot in light of Applicant’s cancellation of the claims.

Applicants' arguments, filed 07/22/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 06/11/2021 and 06/30/2021 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 8, and 11 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Amended Claim 2 is the only independent claim and is reproduced below for ease of discussion.

    PNG
    media_image1.png
    292
    638
    media_image1.png
    Greyscale


The claims thus encompass a method comprising administering at least one energy modulation agent (e.g., elected species: biocompatible phosphorescent molecule) to a region of a subject in need of wound healing, and applying an initiation energy (e.g., elected species: X-rays) that is converted by the energy modulation agent into an “emitted energy”, wherein the “emitted energy” is in a far red to infrared wavelength range sufficient to cause wound healing.
	The claims therefore require administration of an energy modulation agent that converts an initiation energy (e.g., X-rays) into an emitted energy in a far red to infrared wavelength range that causes a biological effect, i.e., “wound healing”.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claims indicates that these claims are drawn to a broad, generic method of eliciting wound healing in subjects by converting one energy (initiation energy) into another (emitted energy) via an energy modulation agent, wherein the emitted energy is of far red to infrared wavelength range that causes “the wound healing”.
The originally filed disclosure and instant claims lack written description of the claimed method for the following reasons.
The first 25 pages of the 133 page Specification relate to Background by discussing photobiomodulation methods and photodynamic therapy methods and “problems” associated therewith.  The “Summary of the Invention” generally describes methods for treatment of a condition, disorder, or disease in a subject by using any “suitable energy source” as the initiation energy to induce a “predetermined change” in a target structure in a subject to “treat” said condition, disorder, or disease.  
Related to the instant claims, the Specification mentions in a single paragraph that far red and NIR radiation have been shown to promote wound healing, e.g., infected, ischemic, and hypoxic wounds.  See page 4, lines 24-25.  
The Specification provides a large Markush group of exemplary conditions, disorders, or diseases that may include, cancer, autoimmune diseases, soft and bone tissue injury, chronic pain, wound healing, nerve regeneration, viral and bacterial infections, fat deposits (liposuction), varicose veins, enlarged prostate, retinal injuries and other ocular diseases, Parkinson’s disease, and behavioral, perceptional and cognitive disorders.  Exemplary conditions may also include nerve (brain) imaging and stimulation, a direct control of brain cell activity with light, control of cell death (apoptosis), and alteration of cell growth and division.  See Specification at page 35, lines 1-11.  
What Applicant has done is select wound healing from this large Markush group as the “treatment” in the instant claims, with no “blaze marks” directing the skilled artisan to select “wound healing” from the large Markush group of conditions, disorders, and diseases. 
While Applicant broadly discloses and claims that the initiation energy can be UV radiation, visible light, IR radiation, X-rays, gamma rays, an electron beam, microwaves, or radio waves, Applicant does not disclose or describe what specific “energy modulation agent” converts what specific “initiation energy” into what specific “emitted energy”. More specifically, what the disclosure does not describe are particular energy modulations agents that convert particular initiation energies into, e.g., far red and NIR radiation, that would be sufficient to “cause the wound healing”. Neither does the disclosure describe an emitted energy “to be of a wavelength sufficient to cause the wound healing” or any “initiation energy”/”energy modulation agent” combination that leads to emission of such an “emitted energy” in a far red to infrared wavelength range.
More succinctly, the Specification does not describe with any reasonable specificity what “energy modulation agent” converts what “initiation energy” into what “emitted energy” of what “wavelength” to cause what “treatment”.  For example, for providing the elected “wound healing” treatment, the Specification and Claims do not describe what “energy modulation agent” should be used to convert what initiation energy into emitted energy of a far red to infrared wavelength range “sufficient to cause the wound healing”.  Even if it is presumed that the X-rays are converted to a far red to infrared wavelength range, Applicants do not describe or otherwise disclose what specific “energy modulation agent” converts X-rays to such an emitted far red to infrared wavelength range.  For example, if one were to apply X-rays having a wavelength of 0.01 nm – 10 nm, an energy modulation agent would have to increase the wavelength of this applied X-ray energy to a wavelength of 700 nm – 1 mm.  If one were to apply radio waves having a wavelength of 1 meter – 10,000 km as the initiation energy, an energy modulation would have to decrease the wavelength of this applied radio wave to a wavelength of 700 nm – 1 mm.  Applicants have not disclosed or described a single energy modulation agent that does such.
At best, Applicant’s Specification directs one administer some amount of one or more energy modulation agents, apply some source of initiation energy, and then figure out, through trial and error testing, which amounts and combinations of energy modulation agents when some initiation energy is applied, emit energy in a far red to infrared wavelength range “sufficient to cause wound healing”.  At bottom, Applicant does not appear to know exactly what biological effects might be elicited by what emitted energies of what wavelengths.  This activity would therefore require “excessive trial and error experimentation” (FF 14). See In re ʼ318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”).  
This is precisely the case here. Applicant merely proposes a hypothesis – that an “energy modulation agent” can be used to convert an “initiation energy” into an “emitted energy” that heals wounds.  Applicant leaves it completely to the public to figure out what combination(s) of energy modulation agent(s) and initiation energies are compatible such that the initiation energy is converted by the energy modulation agent to an emitted energy in a far red to infrared wavelength range “sufficient to cause wound healing”.
The claimed invention requires selection and combination of claim elements from more than a single limited list: i) selection of “wound healing” from a list of diseases, conditions, and disorders; ii) selection of an “energy modulation agent” from a list of such energy modulation agents (which are merely broad genera of chemical entities, e.g., “a biocompatible phosphorescent molecule”); and iii) selection of an “initiation energy” from a list of such initiation energies.  It has been held by the Courts that the specification itself provide the blaze marks necessary to guide a skilled artisan to the claimed invention.  The blaze marks analysis is a useful guide for evaluating laundry-list disclosures, like the one here. See Fujikawa v. Wattanasin, 93 F.3d 1559, 1571 (Fed. Cir. 1996) (“In the absence of such blazemarks, simply describing a large genus of compounds is not sufficient to satisfy the written description requirement as to particular species or subgenuses.”). See also Purdue Pharma (Fed. Cir. 10/25/00) (“One cannot disclose a forest in the original application, and then later pick a tree out of the forest and say here is my invention. In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure.”) Recently in Nike, Inc. v. Adidas AG, the Court explained that the written description requirement “serves the same function as ‘blaze marks on the trees’ to help ‘find[] one’s way through the woods.’” 812 F.3d 1326, 1347 (Fed. Cir. 2016) (quoting In re Ruschig, 379 F.2d 990, 995 (CCPA 1967)). 
Here, a skilled artisan would need to pick and choose from the broad, generic disclosure without any guidance from the written description (“blaze marks”) to arrive at the claimed invention. For example, there is nothing in the disclosure providing the skilled artisan a reason to cobble together selected elements from the broad, generic disclosure and thus recognize the now-claimed method for wound healing.
“Patents are not rewarded for mere searches, but are intended to compensate their successful completion. That is why the written description requirement incentivizes ‘actual invention,’ and thus ‘[a] mere wish or plan’ for obtaining the claimed invention is not adequate written description.’” Nuvo Pharma. (Fed. Cir. 05/15/19).
Here, Applicants have searched the prior art relating to photodynamic therapy (see pages 1-24 of the Specification), briefly discuss “problems” with photodynamic therapy (see pages 24-25 of the Specification), and then provide a mere wish or plan for treating a disease, disorder, or condition: 1) using “any suitable energy source” as an initiation energy to induce “predetermined changes” in a target structure to treat said condition, disorder, or disease; 2) using a “modulation agent” which adsorbs, intensifies or modifies the initiation energy into an energy that effects a predetermined change in a target structure; 3) using any suitable energy source as the initiation energy source to activate an activatable pharmaceutical agent and thereby cause a predetermined change in a target structure to treat a condition, disorder or disease. Conspicuously absent from the disclosure is any discernable guidance or direction for selecting an “initiation energy” and/or “energy modulation agent” and/or “emitted energy” for “wound healing” as presently claimed.
In Purdue Pharma (Fed. Cir. 06/13/17) (non-precedential), the Court affirmed a PTAB written-description unpatentability determination in an interference where the claims combined features identified in Specification but were not described in combination with each other.  Such is the case here.  While all of the individual claimed features, i.e., wound healing in a subject, administering an energy modulation agent to a subject, and applying an initiation energy that is converted by the energy modulation agent into an emitted energy, are all individually present in the Specification, they are not described in combination with one another.
The claimed subject matter must be disclosed in the Specification; it is not good enough for the claimed subject matter to be obvious in view of the Specification’s disclosure. Ariad Pharm. (Fed. Cir. 03/22/10) (en banc).  Also see Rivera (Fed. Cir. 05/23/17) (Specification “does not teach a container with an integrated filter, and so, does not provide written description support for such a container, even if that type of container might be rendered obvious by the specification.”).  Such is the case here.  The Specification does not teach a method of wound healing in a subject comprising administering at least one energy modulation agent selected to have an emitted energy in a far red to infrared wavelength range “sufficient to cause wound healing” upon application of an applied initiation energy, and applying an initiation energy that is converted by the energy modulation agent into the emitted energy that directly causes wound healing. While such a method might have been obvious in view of the omnibus disclosure, that is not enough to satisfy the Written Description requirement. 
Accordingly, in the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed methods of “wound healing” in subjects by converting one energy (initiation energy) into another (emitted energy) via an energy modulation agent, wherein the emitted energy is in a far red to infrared wavelength range “sufficient to cause wound healing”.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the claimed methods.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Response to Arguments
	Applicants argue that those of ordinary skill, upon reading the present application, would readily understand that one needs only to select an energy modulation agent that will emit energy in that wavelength range upon application of an initiation energy of a selected wavelength. Applicants argue that is well within the skill of the ordinary artisan.
	In response, the Examiner respectfully submits that this assertion does not address the basis of the rejection.  A person of ordinary skill in the art does not need to only “select an energy modulation agent that will emit energy in that wavelength range upon application of an initiation energy of a selected wavelength”.  The skilled artisan would need to cobble together a specific combination from the broad, general disclosure to arrive at the specifically claimed method, with no guidance or direction from Applicants, i.e., “blaze marks”, for such a specific combination.  Furthermore, Applicants have provided no factual evidence for their assertion that selecting an energy modulation agent that will emit energy in a far red to infrared wavelength range “sufficient to cause wound healing” upon application of an initiation energy of a selected wavelength is well within the purview of the skilled artisan.  For example, Applicants have provided no evidence whatsoever that a person of ordinary skill in the art would have known what initiation energy applied to what energy modulation agent would result in emission of energy in a far red to infrared wavelength range “sufficient to cause wound healing” from the energy modulation agent.
	Applicants argue the present specification describes various applications of Photobiomodulation as an emerging medical and veterinary technique in which exposure to light can stimulate or inhibit cellular function leading to beneficial clinical effects.
	In response, the Examiner submits that while the disclosure does mention the application of light to stimulate or inhibit cellular function leading to beneficial clinical effects, what the disclosure does not describe in any reasonable specificity is what initiation energy applied to what energy modulation agent would result in emission of energy in a far red to infrared wavelength range “sufficient to cause wound healing” from the energy modulation agent.  Rather, Applicants broadly disclose a Markush group of diseases to be treated, a Markush group of broad genera of energy modulation agents, and a Markush group of initiation energies, and leaves it to the public to figure out what specific initiation energy applied to what specific energy modulation agent emits what specific wavelength of energy that might be useful to treat some specific disease/disorder.
	Applicants argue the claimed method is directed to the specific application and change and specific emitted energy to cause wound healing.  Applicants assert the present specification describes specific example of modulation agents on, e.g., pages 57-58 of the present specification.
	In response, the Examiner again submits that while wound healing is mentioned as a disease disorder and the Specification mentions in a single paragraph that far red and NIR radiation have been shown to promote wound healing, e.g., infected, ischemic, and hypoxic wounds (page 4, lines 24-25), the specification does NOT disclose or describe a specific initiation energy that when applied to a specific energy modulation agent actually emits energy in a far red to infrared wavelength range.
	Applicants argue their disclosed genus is that of an energy modulation agent. Applicants argue a large number of energy modulation agents are disclosed in the specification. Applicants argue in In re Curtis (Fed. Cir. 2004), the Federal Circuit addressed a similar situation as with the present 35 U.S.C. 112, first paragraph, rejection and explained that the test was whether a person of ordinary skill in the art, reading the disclosure in the '962 Application, would "instantly recall" species of the genus that were already "stored" in their minds. Applicants assert that a person skilled in the art at the time of the invention, given the teachings in the specification of the wide variety of energy modulation agents and the wide variety of activation sources generating a conversion of an incident energy to an energy which is suitable to cause a biological effect (e.g., wound healing), would know from known phosphorescent agents which, upon reception of a selected initiation energy, have a composition that emits energy sufficient to cause wound healing, and more specifically emit energy in the far red to infrared wavelength range.
	In response, the Examiner submits that as a first matter, the claims are not limited to phosphorescent agents as energy modulation agents.  Regardless, even if the claims were limited to phosphorescent agents, Applicants have presented no factual evidence that phosphorescent agents that emit energy in a far red to infrared wavelength range were “stored” in the mind of a person of ordinary skill in the art.  Further, Applicants have not disclosed or described what initiation energy would be required for any given phosphorescent agent to emit energy in a far red to infrared wavelength range.  Notably, the as filed disclosure does not disclose or describe a single species of any energy modulation that emits energy in a far red to infrared wavelength range when an initiation energy is applied.  Rather, the specification broadly discloses that suitable energy modulation agents include, but are not limited to, a biocompatible fluorescing metal nanoparticle,
fluorescing dye molecule, gold nanoparticle, a water soluble quantum dot encapsulated by polyamidoamine dendrimers, a luciferase, a biocompatible phosphorescent molecule, a combined electromagnetic energy harvester molecule, and a lanthanide chelate capable of intense luminescence.  There is absolutely no guidance or direction provided by Applicants as to which genus of energy modulation agent, let alone species of that genus, would emit energy in a far red to infrared wavelength range when an initiation energy is applied, let alone what initiation energy would be required for such emission of energy in a far red to infrared wavelength range.
	To be clear, the basis of this rejection is that Applicants have disclosed a forest in the original application, i.e., the broad treatment of diseases/disorders by administration of any energy modulation agent that increases or decreases the wavelength of any applied initiation energy, which emitted energy of a different wavelength somehow effects treatment of the disease/disorder.  Applicants have now picked a tree out of this forest, i.e., wound healing by selecting an energy modulation agent that emits energy in a far red to infrared wavelength range when an initiation energy is applied, and said here is my invention.  However, there is absolutely nothing in the disclosure that would have led a person of ordinary skill in the art to this invention and there is absolutely no disclosure or description of a specific energy modulation agent/initiation energy combination that would predictably result in the emission of energy in a far red to infrared wavelength range sufficient to cause wound healing.  
	
Claim Rejections - 35 USC § 112, 1st Paragraph, Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 8, and 11 are rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).2
	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention, and breadth of the claims
Claim 2 is the only independent claim and is reproduced below for ease of discussion.

    PNG
    media_image1.png
    292
    638
    media_image1.png
    Greyscale

The claims thus encompass a method comprising administering at least one energy modulation agent (e.g., elected species: biocompatible phosphorescent molecule) to a region of a subject in need of wound healing, and applying an initiation energy (e.g., elected species: X-rays) that is converted by the energy modulation agent into an “emitted energy”, wherein the “emitted energy” is in a far red to infrared wavelength range sufficient to cause wound healing. The claims therefore require administration of an energy modulation agent that converts an initiation energy (e.g., X-rays) into an emitted energy in a far red to infrared wavelength range that causes a biological effect, i.e., “wound healing”.
	Applicant discloses and claims that the at least one energy modulation agent is one or more members selected from the group consisting of a biocompatible fluorescing metal nanoparticle, fluorescing metal oxide nanoparticle, fluorescing metal coated metal oxide nanoparticle, fluorescing dye molecule, gold nanoparticle, silver nanoparticle, gold-coated silver nanoparticle, a water soluble quantum dot encapsulated by polyamidoamine dendrimers, a luciferase, a biocompatible phosphorescent molecule, a combined electromagnetic energy harvester molecule, and a lanthanide chelate exhibiting intense luminescence. See Claim 11.
	Applicant discloses and claims that the initiation energy can be any of UV radiation, visible light, IR radiation, X-rays, gamma rays, an electron beam, microwaves, or radio waves. See Claim 8.
The claims are indeterminately broad as they encompass administration of any energy modulation agent that converts any initiation energy into any emitted energy in a far red to infrared wavelength range that is “sufficient to cause the wound healing”.

The state and predictability of the art, and relative skill of those in the art
Far red and NIR radiation have been known to promote wound healing, e.g., infected, ischemic, and hypoxic wounds.  See Specification at page 4, lines 24-25, citing to WONG-RELEY, WTT, JBC, 280(6):4761-4771 (2005).   A person of ordinary skill in the art would understand far red and infrared to encompass wavelengths of about 700 nm to 1 mm.
What was not known or described in the prior art is using, e.g., X-rays (which have wavelengths ranging from 0.01 nm to 10 nm) or microwaves (which have wavelengths of 1 mm to 1 meter), as an “initiation energy” whose wavelength is increased or decreased by an “energy modulation agent” into an “emitted energy” in a far red to infrared wavelength range (about 700 nm to 1 mm) that is “sufficient to cause the wound healing”.  While those skilled in the art might know that far red and NIR (e.g., about 700-750 nm wavelength) radiation have been known to promote wound healing, they would have no idea what “energy modulation agent” converts what “initiation energy” into that far red or NIR radiation. For example, a person of ordinary skill in the art seeking to convert, e.g., X-rays (10 picometers to 10 nm), into far red or NIR (e.g., about 700-750 nm wavelength) radiation would have no clue whatsoever what particular biocompatible fluorescing metal nanoparticle, fluorescing metal oxide nanoparticle, fluorescing metal coated metal oxide nanoparticle, fluorescing dye molecule, gold nanoparticle, silver nanoparticle, gold-coated silver nanoparticle, water soluble quantum dot encapsulated by polyamidoamine dendrimers, luciferase, biocompatible phosphorescent molecule, combined electromagnetic energy harvester molecule, or lanthanide chelate exhibiting intense luminescence would be capable of such conversion.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
Here, the disclosure totally fails to provide details as to how to make and use the invention.  Rather, Applicants broadly and generically hypothesize treatments for conditions, disorders, or diseases that may include, cancer, autoimmune diseases, soft and bone tissue injury, chronic pain, wound healing, nerve regeneration, viral and bacterial infections, fat deposits (liposuction), varicose veins, enlarged prostate, retinal injuries and other ocular diseases, Parkinson’s disease, and behavioral, perceptional and cognitive disorders, which treatments are broadly and generically described to comprise administering an “energy modulation agent” that converts an “initiation energy” into an “emitted energy” sufficient to elicit treatment of the condition, disorder, or disease.
What Applicants fail to provide is a specific and useful teaching.  For example, Applicants fail to teach the public any reasonably specific “energy modulation agent” that converts any specific “initiation energy” to any specific “emitted energy”.  If a person of ordinary skill in the art wanted an “emitted energy” of 750 nm, they are provided no guidance or direction with regard to, for example, what “initiation energy” to apply and/or what “energy modulation agent” to use.  
For example, Applicants elected X-rays as the initiation energy (Species Election I) and that the energy modulation agent is a biocompatible phosphorescent molecule that decreases the wavelength of the initiation energy (Species Election II).  If far red and NIR radiation are the wavelengths of light needed to treat wounds (Specification at page 4, lines 24-25, citing to WONG-RELEY, WTT, JBC, 280(6):4761-4771 (2005)), it would be impossible to apply X-rays as the initiation energy and have an energy modulation agent decrease the wavelength of the X-rays to produce far red or NIR radiation as recited in Claim 6.  As X-rays (10 pm to 10 nm) have a shorter wavelength than NIR light (700-750 nm), the wavelength of X-rays would have to be INCREASED by the energy modulation agent to emit NIR light sufficient to treat a wound.
At bottom, the supporting disclosure is anything but specific.  The skilled artisan has no way of determining what combination of energy modulation agent and initiation energy will result in an emitted energy of a wavelength sufficient to cause any particular treatment.



The amount of direction or guidance provided and the presence or absence of working examples
	The instant specification merely provides a blueprint for further research and development by hypothesizing that it is possible to treat virtually every conceivable disease, disorder, or condition by administering an “energy modulation agent” that receives one energy (initiation energy) and re-emits another energy (emitted energy) that is sufficient to treat the disease, condition, or disorder.  In fact, the guidance and direction provided in the disclosure is even more generic than what is presently claimed.  For example, the Specification discloses that one object of the invention is to provide a method for modifying a target structure which mediates or is associated with a biological activity, comprising:
(1) contacting said target structure with at least one activatable pharmaceutical agent (PA) that is capable of effecting a predetermined change in a target structure when activated, optionally in the presence of at least one member selected from the group consisting of energy modulation agents, plasmonics-active agents and combinations thereof; and
(2) applying an initiation energy from an initiation energy source to said target structure,
- wherein the energy modulation agent, if present, upgrades or downgrades the initiation energy to an activation energy capable of activating the at least one activatable pharmaceutical agent;
- wherein the plasmonics-active agent, if present, enhances or modifies the applied initiation energy or the activation energy generated by the energy modulation agent, or both; and
- thus causing the predetermined change to the target structure to occur,
wherein said predetermined change modifies the target structure and modulates the biological activity of the target structure.
Applicant discloses that the predetermined change may enhance the expression of, promote the growth of, or increase the quantity of the target structure; or the predetermined change can enhance, inhibit or stabilize the usual biological activity of the target structure compared to a similar untreated target structure. For example, the predetermined change can alter the immunological or chemical properties of the target structure which may be a cell, cell membrane, internal cellular structure, polypeptide or non-polypeptide compound which can be modified by said predetermined change to be more or less antigenic or immunogenic.
Applicant provides no guidance or direction whatsoever for selecting a particular energy modulation agent to convert any particular energy into another particular energy in order to treat any particular disease, disorder, or condition.  Such is left completely to the public to figure out.  
There is not a single working example demonstrating wound healing in any model of wound healing with any energy modulation agent and initiation energy.
	There is no guidance whatsoever regarding doses and/or amounts of the claimed “energy modulation agent” and “initiation energy” intended to be administered to a patient such that they produce an emitted energy of a wavelength sufficient to cause wound healing.
At best, Applicant’s Specification directs one administer an “energy modulation agent”, e.g., a biocompatible fluorescing metal nanoparticle, fluorescing metal oxide nanoparticle, fluorescing metal coated metal oxide nanoparticle, fluorescing dye molecule, gold nanoparticle, silver nanoparticle, gold-coated silver nanoparticle, a water soluble quantum dot encapsulated by polyamidoamine dendrimers, a luciferase, a biocompatible phosphorescent molecule, a combined electromagnetic energy harvester molecule, and a lanthanide chelate exhibiting intense luminescence, apply an “initiation energy”, e.g., UV radiation, visible light, IR radiation, X-rays, gamma rays, an electron beam, microwaves, or radio waves, and then figure out, through extensive trial and error testing, which amounts and combinations of energy modulation agents and initiation energies emit an energy in a far red to infrared wavelength range that is “sufficient to cause the wound healing”.  

The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that administration of any and all energy modulation agents that receive an “initiation energy” and re-emit an “emitted energy” could be administered in amounts and in a manner such that the initiation energy applied is predictably converted to an "emitted energy" in a far red to infrared wavelength range that is “sufficient to cause the wound healing” as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
Applicant's specification is a quintessential "hunting license" because Applicant has only searched the prior art and provided vague, general intimations of ideas that may or may not work.
In the instant case, Applicant has presented a general idea that administration of any and all combinations of at least one “energy modulation agent”, e.g., a biocompatible fluorescing metal nanoparticle, fluorescing metal oxide nanoparticle, fluorescing metal coated metal oxide nanoparticle, fluorescing dye molecule, gold nanoparticle, silver nanoparticle, gold-coated silver nanoparticle, a water soluble quantum dot encapsulated by polyamidoamine dendrimers, a luciferase, a biocompatible phosphorescent molecule, a combined electromagnetic energy harvester molecule, and a lanthanide chelate exhibiting intense luminescence, application of an “initiation energy”, e.g., UV radiation, visible light, IR radiation, X-rays, gamma rays, an electron beam, microwaves, or radio waves, to a subject will result in an “emitted energy” of a wavelength sufficient to cause wound healing.
Determining if any particular amounts and combinations of “energy modulation agent” and “initiation energy” would emit an energy in a far red to infrared wavelength range that is “sufficient to cause the wound healing” would require administration of a random “energy modulation agent” in some unknown and unidentified amount to a subject and applying a random “initiation energy” in some unknown and unidentified amount and determining whether each combination and/or amounts of energy modulation agent and initiation energy result in an emitted energy in a far red to infrared wavelength range that is “sufficient to cause the wound healing”. This is undue experimentation given broad, generic guidance and direction provided by Applicant.  
Applicants have merely provided the public with broad, general guidance (i.e., a blueprint for further research spanning entire fields of endeavor) and placed the burden entirely on the public to carry out all of the research, development, and experimentation to determine what embodiments of the claimed invention, if any, actually work.  Applicants’ claims encompass such far reaching and distinct fields of research that it is unlikely any ordinary skilled artisan from any particular field of research would have the requisite skill in the art to carry out the invention.  For example, the claims encompass treatment of subjects comprising administering an “energy modulation agent”, which falls in the pharmaceutical/medical field of endeavor (A61K47/6923).  The claims encompass administering an initiation energy, e.g., X-rays, which falls under the magnetotherapy field of endeavor (A61N5/10). The claims encompass converting an initiation energy, e.g., X-rays, to light energy, which falls under the radiation therapy field of endeavor (A61N5/062) or photosensitization field of endeavor (A61K41/0057). 
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Response to Arguments
	Applicants do not appear to have specifically addressed this rejection or any of the Wands Factors discussed by the Examiner in making the rejection.  Rather, Applicants have made arguments traversing the Written Description rejection that have no bearing on the above Enablement rejection. Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
	The Examiner’s response to Applicants’ arguments pertaining to the Written Description rejection are herein incorporated by reference in their entirety and applied equally here to the extent they are material to the above enablement rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629   
                                                                                                                                                                                                     UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038




	


    
        
            
    

    
        1 The status identifier of Claim 16 in the claim set filed 07/22/2021 is incorrect.  Claim 16 remains a Withdrawn claim.
        2 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.